We think the respondent in this case is liable to pay for the support of his son, but considering his ability and circumstances, we think it would not be within the intention of the statute to order him to pay all the expenses of his son. To order him to pay for the entire maintenance, might have the effect of bringing both father and son upon the town. The father is ordered to pay one half the sum claimed by the town up to the time of assessment. The lunatic being dead, no weekly assessment is necessary.